United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Sarasota, FL, Employer
)
___________________________________________ )
M.H., Appellant

Appearances:

Docket No. 07-580
Issued: July 19, 2007

Case Submitted on the Record

Ronald S. Webster, Esq., for the appellant,
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative’s decision dated November 13, 2006 which
affirmed a March 23, 2006 Office decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
March 23, 2006 on the grounds that he refused an offer of suitable work.
FACTUAL HISTORY
On December 10, 2003 appellant, then a 43-year-old rural mail carrier, filed an
occupational disease claim alleging that casing mail caused a chronic and severe dislocation of

his left shoulder.1 He stopped work on July 30, 2003. The Office subsequently accepted
appellant’s claim for aggravation, chronic dislocation of the left shoulder and aggravation of left
shoulder osteoarthritis and paid appropriate compensation benefits.
In an August 31, 2004 report, Dr. Donald J. Slevin, a Board-certified orthopedic surgeon
and treating physician, opined that appellant injured his left shoulder in the late 1980’s and
underwent surgery in 1990. The combination of his injury and surgery left appellant with a
condition that would naturally deteriorate over time. Dr. Slevin opined that the “repetitive use of
appellant’s left arm at the [employing establishment] accelerated this degeneration during the
period of use from 1991 to 2002.”
In a report dated December 29, 2004, Dr. Adam Bright, a Board-certified orthopedic
surgeon and second opinion physician, reviewed appellant’s history of injury and treatment and
conducted a physical examination. He diagnosed chronic dislocation of the left shoulder with
superimposed arthritis of the shoulder joint and determined that it was not caused by his
employment but by a 1984 injury and a subsequent injury on April 9, 1990. Dr. Bright advised
that appellant’s work at the employing establishment exacerbated his condition. He opined that
appellant was unable to use his left arm in a functional manner when elevated. Dr. Bright
recommended a sedentary position where appellant could use his left arm in a desk-type position
with no lifting or casing. In a June 6, 2005 addendum, he opined that it was difficult to ascertain
whether appellant had sustained a temporary or permanent aggravation. Dr. Bright noted that the
main cause of appellant’s problems was a preexisting condition which would worsen with
overhead work. The main cause of appellant’s symptoms was his previous surgery, as well as
arthritis and chronic dislocation of his shoulder which was permanent and would continue to
progress due to degeneration and ongoing disease which was secondary. Dr. Bright indicated
that appellant had a temporary aggravation which would continue to be aggravated as long as he
worked overhead. He indicated that appellant’s aggravation was ongoing but would resolve
when he stopped overhead work. Dr. Bright listed work restrictions which included no lifting
overhead of the left shoulder and no pushing, pulling or lifting over 10 pounds for more than four
hours per day.
The Office determined that a medical conflict arose between Dr. Bright and Dr. Slevin.
On September 30, 2005 the Office referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Andrew M. Wolff, a Board-certified orthopedic

1

The record reflects that appellant had undergone treatment for his left shoulder prior to and subsequent to
beginning employment with the employing establishment related to a 1984 injury in the private sector.

2

surgeon, for an impartial medical evaluation regarding the nature and extent of residuals of his
accepted condition and his work capacity.2
In an October 21, 2005 report, Dr. Wolff noted appellant’s history of injury and
treatment. He conducted an examination and determined that appellant had chronic left shoulder
posterior subluxation/dislocation with resultant severe gleno-humeral osteoarthritis. Dr. Wolff
opined that appellant’s aggravation was permanent and would be aggravated by performing
activities requiring reaching and lifting with his left arm, as required when his work duties were
changed in July 2003. He noted that appellant’s objective findings to support disability from the
compensable aggravations included markedly restricted range of motion consistent with x-ray
findings of a chronic left shoulder posterior dislocation and osteoarthritis. Dr. Wolff opined that
appellant was capable of sedentary work that would not require him to move his left elbow away
from his left side, to include no reaching or lifting with the left arm. He opined that appellant
could work eight hours per day, that he had reached maximum medical improvement and that his
current limitations were permanent with the exception of surgery to replace his left shoulder.
On December 16, 2005 the employing establishment offered appellant a modified clerk
position for eight hours per day. The duties of the position included, boxing mail and other
duties within his restrictions; custodial duties comprised of cleaning the swing room, rest rooms,
trash cans, carrier cases and other duties in the custodial craft within his restrictions and
intermittent walking, standing and sitting for eight hours per day. The offer and job analysis also
included that the use of the left arm was not required and the physical requirements included that
there was no reaching above the shoulder with the left arm, no reaching with the left arm and no
climbing.
By letter dated December 19, 2005, appellant’s attorney advised the Office that appellant
would respond to the modified job offer. He requested that the Office provide the offer to a
physician to review the physical requirements of the offered position.
On December 30, 2005 the Office received appellant’s acceptance of the modified job
offer. However, appellant indicated that he was accepting the offer subject to exceptions that
would be provided by his attorney. The employing establishment contended that appellant’s
acceptance of the job offer was actually a rejection.
By letter dated January 23, 2006, the Office advised appellant that the modified clerk
position had been found to be suitable to his work capabilities and was currently available. The
Office indicated that the impartial medical examiner, Dr. Wolff, had examined appellant on
October 21, 2005 and provided work restrictions that were consistent with the offered position.
2

The Office originally referred appellant on July 15, 2005 to Dr. Mark B. Lonstein, a Board-certified orthopedic
surgeon, for an impartial medical evaluation to resolve the conflict in opinion between Drs. Bright and Slevin.
Dr. Lonstein provided an August 8, 2005 report and opined that appellant could perform work in a “light-duty
position where he is not using his left arm for lifting.” On August 19, 2005 the Office requested clarification and
rationale related to his opinion regarding whether appellant’s condition had worsened. While Dr. Lonstein
responded with a one-sentence report on August 31, 2005 that appellant had an increase in his shoulder symptoms
after working for the employing establishment and his aggravation was permanent, he did not provide objective
findings. By letter dated September 19, 2005, the Office advised appellant that Dr. Lonstein failed to provide
objective findings and that his report would not be taken into consideration. In a memorandum dated September 19,
2005, the Office determined that Dr. Lonstein’s report was vague and lacked rationale.

3

Regarding a sling or harness device, appellant was advised that he should request a prescription
from his physician. He was advised that he should accept the position or provide an explanation
for refusing the position within 30 days. Finally, the Office informed appellant that, if he failed
to accept the offered position and failed to demonstrate that the failure was justified, his
compensation would be terminated.3
By letter dated January 27, 2006, appellant’s representative enclosed reports dated
February 3 and April 26, 2005 from Dr. Gary Shapiro, a Board-certified orthopedic surgeon, who
advised that appellant’s shoulder was a “long[-]term problem” until he proceeded with a
shoulder replacement. He indicated that appellant had “extremely limited range of motion of his
shoulder and basically he can use his wrist, fingers and elbow with the arm down at the side
only. Appellant is unable to use his left shoulder for any significant work.” In a letter dated
February 14, 2006, counsel noted that appellant was attempting to obtain a prescription for a
harness from an authorized treating physician and an opinion with regard to whether he could
perform the modified position.
On March 3, 2005 in a memorandum of telephone call, the Office confirmed that
appellant had not returned to work or accepted the job offer.
By letter dated March 3, 2006, the Office informed appellant that his reasons for refusing
the position were not acceptable and allowed an additional 15 days for appellant to accept the
position. Appellant was advised that the position remained available for him to perform and
accept. He was advised that no further reason for refusal would be considered and his
entitlement to wage loss and schedule award benefits would be terminated.
In a memorandum of telephone call dated March 8, 2006, the Office was advised by
appellant’s representative that appellant wanted to return to work but “working as a one arm man
lifting 70 pounds is impossible.” In a letter dated March 9, 2006, appellant’s representative
confirmed his telephone conversation and noted that a report from appellant’s treating physician
would be submitted “upon receipt.” On March 15, 2006 the Office requested that appellant
submit an updated narrative from his treating physician.
By decision dated March 23, 2006, the Office terminated appellant’s entitlement to
monetary compensation benefits, effective March 23, 2006 on the basis that he refused an offer
of suitable work. The Office determined that the report of Dr. Wolff, the impartial medical
examiner, represented the weight of the evidence.
On March 24, 2006 the Office received a March 21, 2006 letter from appellant’s
representative who informed the Office that appellant was scheduled for an initial examination
on March 21, 2006 with Dr. Katulle K. Eaton, a Board-certified orthopedic surgeon. He noted
that Dr. Eaton would evaluate appellant and prepare an opinion about his return to work.
By letter dated April 6, 2006, appellant’s representative requested clarification as to why
the employing establishment believed that appellant refused to return to work. He alleged that
3

In a memorandum of telephone call dated January 23, 2006, the Office confirmed that the modified job offer
was available.

4

appellant accepted the job offer and was in the process of obtaining a prescription for a harnesstype device to secure his arm/shoulder. Counsel also contended that the job offer was not
sedentary and would require appellant to reach and lift with both arms and shoulders and remove
70-pound tubs of mail from the tops of mail racks, which was outside his physical restrictions.
He advised the Office that appellant had spoken with the postmaster, who informed him that “no
further job assignment would be processed due to his severe medical condition.
By letter dated April 12, 2006, the Office authorized Dr. Eaton as a treating physician. In
a letter of the same date, the Office advised appellant’s representative that appellant had refused
the job offer because he had not resumed working the modified clerk position, regardless of his
“quasi-acceptance” of it in writing. The Office also indicated that it was unclear how counsel
found the job to be outside appellant’s restrictions or how the postmaster overruled a job
assignment that was issued and available for appellant to accept since December 2005.
On April 13, 2006 counsel informed the Office that appellant would be electing
retirement benefits. On that same date, he also requested a telephonic hearing, which was held
on August 14, 2006.
On May 25, 2006 appellant’s representative informed the Office that appellant was
without an attending physician, as Dr. Eaton was not available to treat appellant. He requested
that the Office authorize Dr. Bright as appellant’s treating physician. On July 31, 2006 the
Office authorized Dr. Bright as a treating physician.
On September 7, 2006 appellant’s representative forwarded an August 11, 2006 report, in
which Dr. Bright noted appellant’s history of injury and treatment, which was unchanged since
he last saw appellant on December 29, 2004. He conducted a physical examination and
determined that appellant was unable to use his left arm to lift up objects over the waist or over
the shoulder level or perform repetitive activities with the left arm. Dr. Bright noted that he had
reviewed the work description and opined that “there would be no limitations beyond, no use of
his left arm.” He opined that appellant was not totally disabled, but that he was unable to use his
left arm in any overhead manner. Dr. Bright noted that appellant could do work activities
involving his right arm as well as his legs without any restrictions. His only restriction pertained
to the left arm.
By decision dated November 13, 2006, the Office hearing representative affirmed the
March 23, 2006 termination decision.
LEGAL PRECEDENT
Once the Office accepts a claim it has the burden of justifying termination or
modification of compensation benefits.4 This includes cases in which the Office terminates
compensation under section 8106(c) (2) of the Federal Employees’ Compensation Act for refusal
to accept suitable work.

4

Betty F. Wade, 37 ECAB 556, 565 (1986); Ella M. Garner, 36 ECAB 238, 241 (1984).

5

Section 8106(c)(2)5 of the Act provides that a partially disabled employee who refuses or
neglects to work after suitable work is offered to, procured by, or secured for the employee is not
entitled to compensation. Section 10.517(a)6 of the Office’s regulations provides that an
employee who refuses or neglects to work after suitable work has been offered or secured for
him or her has the burden to show that this refusal or failure to work was reasonable or justified.
After providing the two notices described in section 10.516,7 the Office will terminate the
employee’s entitlement to further compensation under 5 U.S.C. §§ 8105, 8106, and 8107, as
provided by 5 U.S.C. § 8106(c)(2). However, the employee remains entitled to medical benefits
as provided by 5 U.S.C. § 8103 or justified. To justify termination, the Office must show that
the work offered was suitable8 and must inform appellant of the consequences of refusal to
accept such employment.9 According to Office procedures, certain explanations for refusing an
offer of suitable work are considered acceptable.10 Unacceptable reasons include appellant’s
preference for the area in which he resides; personal dislike of the position offered or the work
hours scheduled; lack of promotion potential or job security.11
ANALYSIS -- ISSUE 1
The Office properly found a conflict in medical opinion as Dr. Slevin disagreed with
Dr. Bright as to whether appellant’s aggravation had ceased as he was no longer exposed to
employment factors and whether he sustained a permanent aggravation due to his surgeries,
arthritis, progressive degeneration of disease and his work capacity. The Office properly
referred appellant to an impartial medical specialist for evaluation. The Act provides in pertinent
part: “If there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.”12
The Office referred appellant to Dr. Wolff for an impartial medical evaluation to resolve
the conflict in opinion. Dr. Wolff performed a thorough evaluation of appellant. He provided a
reasoned opinion that appellant’s aggravation was permanent and caused by reaching and lifting
with his left arm as required when his work duties were changed in July 2003. Dr. Wolff opined
that appellant was capable of sedentary work for eight hours per day provided that he was not
required to move his left elbow away from his left side or reach or lift with the left arm. He
5

5 U.S.C. § 8106(c)(2).

6

20 C.F.R. § 10.517(a).

7

20 C.F.R. § 10.516.

8

See Carl W. Putzier, 37 ECAB 691 (1986); Herbert R. Oldham, 35 ECAB 339 (1983).

9

See Maggie L. Moore, 42 ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992). See Federal (FECA)
Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.5(d)(1).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(a)(1)-(5).
11

Arthur C. Reck, 47 ECAB 339 (1996); Federal (FECA) Procedure Manual, Chapter 2.814.5(c) (July 1996).

12

5 U.S.C. § 8123(a).

6

indicated that appellant had reached maximum medical improvement and his condition was
permanent. When a case is referred to an impartial medical specialist for the purpose of
resolving a conflict in medical opinion, the opinion of such specialist, if sufficiently well
rationalized and based on a proper background, must be given special weight.13 Dr. Wolff’s
opinion represented the weight of the medical evidence on the issue of appellant’s ability to work
and establishes that appellant was capable of working in a sedentary position for eight hours per
day, provided that it did not require the use of the left arm.
Subsequent to the evaluation by Dr. Wolff, the employing establishment offered
appellant a sedentary position. The position conformed to the work restrictions set by Dr. Wolff
and specified that the use of the left arm would not be required and there was no reaching with
the left arm. The Office reviewed the position and found it to be suitable for appellant.
To properly terminate compensation under section 8106, the Office must provide
appellant notice of its finding that an offered position is suitable and give him an opportunity to
accept or provide reasons for declining the position.14 The Office properly followed its
procedural requirements in this case. By letter dated January 23, 2006, the Office advised
appellant that the position was suitable and provided him 30 days to accept the position or
provide reasons for his refusal.
On January 27, 2006 counsel enclosed reports from Dr. Shapiro dated February 3 and
April 26, 2005. Dr. Shapiro stated that appellant had “extremely limited range of motion of his
shoulder and basically he can use his wrist, fingers and elbow with the arm down at the side
only. He is unable to use his left shoulder for any significant work.” The Board notes that these
reports confirm that appellant could not use his left shoulder. As noted above, this is not a
requirement of the offered position. The findings of Dr. Shapiro do not vary from those of
Dr. Wolff.
Appellant’s representative stated on February 14, 2006 that he was attempting to obtain a
prescription for a harness and further medical opinion with regard to whether appellant could
perform the modified position. The Board notes that this is not an acceptable reason for refusing
the offered position. The employing establishment noted that appellant could work within his
restrictions. Appellant’s efforts to obtain a harness do not invalidate the job offer or preclude
him from returning to working without a harness for the left arm in the interim.
By letter dated March 3, 2006, the Office properly informed appellant that his reasons for
refusing the offered position were unacceptable and provided him 15 days to accept the position.
However, appellant did not accept the position. Rather, counsel contacted the Office, stating that
appellant wanted to work, but “working as a one arm man lifting 70 pounds is impossible.”
However, as noted, Dr. Wolff opined that appellant could perform limited duties without using
the left arm. The offered position did not require use of the left arm. The offered position did
not contain any requirement that appellant lift 70 pounds or perform activities outside his
restrictions. This argument is not an acceptable reason for refusing suitable work. While his
13

Kathryn Haggerty, 45 ECAB 383, 389 (1994); Jane B. Roanhaus, 42 ECAB 288 (1990).

14

See supra note 9.

7

representative informed the Office on March 9, 2006 that he would submit a report “upon
receipt” this is not an acceptable reason for refusing suitable work.
The Office properly terminated appellant’s wage-loss compensation for refusal of
suitable work. At the time of the termination, the weight of the medical evidence established that
appellant could perform the duties of the offered position. The burden of proof to establish
entitlement to wage-loss compensation then shifted to appellant.
An employee who refuses or neglects to work after suitable work has been offered to him
has the burden of showing that such refusal to work was justified.15 In the present case,
appellant has not shown that his refusal to work was justified. The weight of the medical
evidence established that appellant was not disabled from performing the job he was offered on
December 16, 2005.
The medical reports received subsequent to the evaluation by Dr. Wolff, are insufficient
to either overcome Dr. Wolff’s opinion or create a new conflict in the medical evidence. An
August 11, 2006 report from Dr. Bright opined that appellant’s examination was basically
unchanged since he saw him on December 29, 2004 and that his only restriction involved his left
arm. The Board notes that this report supports that appellant could perform the duties of the
modified position. The finding of Dr. Bright does not vary from that of Dr. Wolff.16
As noted, Dr. Wolff’s report represents the weight of the medical evidence regarding
appellant’s work restrictions at the time the Office terminated his monetary benefits. After
termination, appellant did not submit sufficient medical evidence to justify his refusal of suitable
work.
The Board finds that the Office met its burden of proof in terminating appellant’s
compensation benefits on March 23, 2006 and that he did not, thereafter, establish that his refusal
of suitable work was justified.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation effective March 23, 2006 on the grounds that he refused an offer of suitable work.

15

5 U.S.C. § 8106(c)(2).

16

Submitting a report from a physician who was on one side of a medical conflict that an impartial specialist
resolved is generally insufficient to overcome the weight accorded to the report of the impartial medical examiner or
to create a new conflict. Jaja K. Asaramo, 55 ECAB 200 (2004).

8

ORDER
IT IS HEREBY ORDERED THAT the November 13, 2006 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed.
Issued: July 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

